DETAILED ACTION

Acknowledgements
This Office Action is in response to Applicant’s response/application filed on 06/12/2019.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending and have been examined.


Claim Objections
Claim 1 is objected to because of the following informalities:  
           “training participation client” in line 14 should be “training participant client”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “training participant client” in claim 1. (Note: according to Cambridge Dictionary, as a nonce word, “client” means a computer or piece of software or equipment that is connected to a server from which it gets information, which is generic and no structural meaning in this term. According to the specification filed on 06/12/2019, the examiner interprets the “training participant client” to be a software executing on a hardware device ([0071], [0173], [0052]-[0053] of the specification))
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.










Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 5, 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 7 of copending Application No. 16438495 (reference application) in view of Li (US 20200076884). 
Claim 1 of the copending application 16438495 recites a system of a plurality of training participant clients, a training aggregator, and a blockchain network. The system of the reference application differs from claim 1 herein in that the reference application discloses a plurality of training participant clients instead of only one training participant client as in the claim 1 herein, and it discloses a training aggregator which coupled to each of the plurality of training participation clients and configured to convert gradient calculations into a plurality of transaction proposals. However, Li teaches a plurality of training participant clients (provider 1 to provider n), a training aggregator (agent server) which collects gradient calculations into a plurality of transaction proposals ([0063], [0066], [0080], Fig. 1, Fig. 3 of Li). One of ordinary skill in the art would have been motivated to make this modification in order to “take advantage of distributed computing resources to have one or more processing tasks completed” ([0013] of Li). 
Claim 2, 4, 5, and 7 are rejected with the same rationale applied against claim 1. 
This is a provisional nonstatutory double patenting rejection.

Claims 1, 8, 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 15 of copending Application No. 16438500 (reference application) in view of Li (US 20200076884), and further in view of Soto (“The effect of the mini-batch size on deep neural networks training”).
Claim 1 of the copending application 16438500 recites a system of a training participant client configured to generate a plurality of transaction proposals that each corresponds to a training iteration for machine learning model training, and a blockchain network comprises one or more endorser nodes or peers, each comprising a verify gradient smart contract. The system of the reference application differs from claim 1 herein in that the reference application discloses the transaction proposal comprising a batch from the private dataset, a loss function, and an original model parameter, and the reference application fails to disclose providing endorsements that correspond to the plurality of transaction proposals to the training participant client. However, Li teaches a blockchain network comprising verifiers (endorser nodes or peers) execute the validation smart contract (verify gradient smart contract) and provide endorsements that correspond to the plurality of transaction proposals to the training participant client ([0092], [0020], and Fig. 3 of Li). Further, Soto teaches machine learning computing results specify a batch from the training dataset Xi, a loss function Li, and an original model parameter 
    PNG
    media_image1.png
    31
    20
    media_image1.png
    Greyscale
, (Section 1.9 of Soto). One of ordinary skill in the art would have been motivated to make this modification in order to allow the details of the factors in the gradient function to be disclosed in the transaction proposals, so the verifiers can authenticate each of the factors of the gradient functions one by one, thus improving the accuracy of the claimed invention. This would also allow the training participant client processes the verified transaction proposals. 
Claims 8, and 15 are rejected with the same rationale applied against claim 1. 
This is a provisional nonstatutory double patenting rejection.

                                    Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 includes a limitation “wherein the one or more endorser nodes or peers not comprising the verify gradient smart contract”  in line 1-2. However, the independent claim 1 recites “one or more endorser nodes or peers, each comprising a verify gradient smart contract”.  Therefore, claim 7 is contradict with claim 1 based on this limitation. Thus, it is unclear whether the one or more endorser nodes or peers comprise the verify gradient smart contract or not. For examination purposes, the examiner interprets the limitation “wherein the one or more endorser nodes or peers not comprising the verify gradient smart contract”  to be “one or more endorser nodes or peers, each comprising a verify gradient smart contract”.  Claim 14 and 20 are also rejected based on the same reason.

















Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 8, 9, 15, 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li (US 20200076884).
Regarding claim(s) 1, 8, and 15, Li discloses: 
          a non-transitory computer readable medium comprising instruction, that when read by a processor, cause the processor to perform steps of the below-described functions (By disclosing, “various embodiments are directed to a machine-readable medium, e.g., a non-transitory computer readable medium, including machine executable instructions for causing a machine, e.g., processor and associated hardware, to perform one or more of the steps of the above-described method(s).” ([0275] of Li)),
          a training participant client, comprising a training dataset (By disclosing, “The client device 102 and agent server 303 can be, and in some embodiments are, located in the same entity. For example, in some embodiments, client device 102 includes agent server 303” ([0076] of Li); and “The client 102 sends its ML model and all dataset to the agent server 303, e.g. via signals 305. The dataset in the agent server 303 is partitioned over and then sent to each of the selected providers (306, 308, . . . , 310) according to their individual capabilities. One example includes employing a HADOOP job (in a HADOOP cluster) to split training data randomly across each of the providers (306, 308, . . . , 310).” which teaches that the client device 102 and the agent server 303 comprise a training dataset ([0079] and Fig. 3 of Li))(Note: The combination of the client device 102 and the agent server 303 in the prior art can be the “training participant client” of the claim),   
          generate a plurality of transaction proposals that each correspond to a training iteration for machine learning model training related to stochastic gradient descent, the machine learning model training comprising a plurality of training iterations, the transaction proposals comprising a gradient calculation performed by the training participant client (By disclosing, “During the training process, the agent server 303 performs a stochastic gradient decent process with the help of each of the providers (306, 308, . . . , 310). For instance, parameter w is the weight of neural networks. The parameter w is communicated to each of the providers (306, 308, . . . , 310), as indicated by arrows (312, 314, . . . , 316). Each provider (306, 308, . . . , 310) calculates a Δw or a batch of samples from its local dataset, then passes it to the agent server 303, as indicated by arrows (313, 315, . . . , 317). Once received a Δw from provider i, the agent server 303 updates the training parameter w according to the gradient descent updating formula and feeds back this w to the provider i. This process can be, and sometimes is, asynchronous among providers 306, 308, . . . , 310) due to their different network latencies and computing capabilities. When the training is complete, the agent server 303 reports the computing results 124, e.g., ML results ([transaction proposals]), to the blockchain layer 112.” which teaches that the agent server performs a stochastic gradient descent process to generate machine learning models as transaction proposals based on a plurality of Δw(s) received asynchronously from a plurality of providers, thus the training process is iterative ([0080] and Fig. 3 of Li)); and 
         a blockchain network (By disclosing, a blockchain layer 112 (Fig. 3 of Li), comprising: 
         one or more endorser nodes or peers, each comprising a verify gradient smart contract and configured to (By disclosing, “An exemplary sub-smart contract: Validation will now be described. The validation contract validates the results obtained from the distributed computing platform. Once the agent server 303 reports the solution to the blockchain layer 112, verifiers ([endorser nodes]), e.g., nodes which perform verifications operations to confirm results, will call the validation smart contract ([verify gradient smart contract]) to check the solver's solution.” ([0092] of Li)): 
          receive the plurality of transaction proposals (By disclosing, “When the training is complete, the agent server 303 reports the computing results 124, e.g., ML results ([transaction proposals]), to the blockchain layer 112.” ([0080] and Fig. 3 of Li)); and “An exemplary sub-smart contract: Validation will now be described. The validation contract validates the results obtained from the distributed computing platform. Once the agent server 303 reports the solution to the blockchain layer 112, verifiers ([endorser nodes]), e.g., nodes which perform verifications operations to confirm results, will call the validation smart contract ([verify gradient smart contract]) to check the solver's solution.” ([0092] of Li)); 
          execute the verify gradient smart contract (By disclosing, “An exemplary sub-smart contract: Validation will now be described. The validation contract validates the results obtained from the distributed computing platform. Once the agent server 303 reports the solution to the blockchain layer 112, verifiers ([endorser nodes]), e.g., nodes which perform verifications operations to confirm results, will call the validation smart contract ([verify gradient smart contract]) to check the solver's solution.” ([0092] of Li)); and
           provide endorsements that correspond to the plurality of transaction proposals to the training participation client (By disclosing, “An exemplary sub-smart contract: Validation will now be described. The validation contract validates the results obtained from the distributed computing platform. Once the agent server 303 reports the solution to the blockchain layer 112, verifiers, e.g., nodes which perform verifications operations to confirm results, will call the validation smart contract to check the solver's solution.” ([0092] of Li); and “If the results are verified to be true, e.g., the result of the requested computation, the computing results are provided by the blockchain to the client device which requested that the computing task be implemented” ([0020] of Li)).

Regarding claim(s) 2, 9, and 16, Li discloses: 
          wherein the verify gradient smart contract does not perform gradient calculation, wherein the verify gradient smart contract verifies results of gradient calculations from the transaction proposals (By disclosing, “During the training process, the agent server 303 performs a stochastic gradient decent process with the help of each of the providers (306, 308, . . . , 310). For instance, parameter w is the weight of neural networks. The parameter w is communicated to each of the providers (306, 308, . . . , 310), as indicated by arrows (312, 314, . . . , 316). Each provider (306, 308, . . . , 310) calculates a Δw or a batch of samples from its local dataset, then passes it to the agent server 303, as indicated by arrows (313, 315, . . . , 317). Once received a Δw from provider i, the agent server 303 updates the training parameter w according to the gradient descent updating formula and feeds back this w to the provider i. This process can be, and sometimes is, asynchronous among providers 306, 308, . . . , 310) due to their different network latencies and computing capabilities. When the training is complete, the agent server 303 reports the computing results 124, e.g., ML results ([transaction proposals]), to the blockchain layer 112.” which teaches that the agent server performs the gradient descent process ([0080] and Fig. 3 of Li); and “An exemplary sub-smart contract: Validation will now be described. The validation contract validates the results obtained from the distributed computing platform. Once the agent server 303 reports the solution to the blockchain layer 112, verifiers ([endorser nodes]), e.g., nodes which perform verifications operations to confirm results, will call the validation smart contract ([verify gradient smart contract]) to check the solver's solution.” which teaches that the verifiers verify the results by using the validation smart contract ([0092] of Li)).  

Regarding claim(s) 5, Li discloses:
          wherein data and model parameters that correspond to the training dataset are stored outside the blockchain network, wherein verification-related data is stored in a blockchain for the blockchain network (By disclosing, “The client 102 sends its ML model and all dataset to the agent server 303, e.g. via signals 305. The dataset in the agent server 303 is partitioned over and then sent to each of the selected providers (306, 308, . . . , 310) according to their individual capabilities. One example includes employing a HADOOP job (in a HADOOP cluster) to split training data randomly across each of the providers (306, 308, . . . , 310).” which teaches that the data and model parameters are stored in client 102, agent server 303, and providers which are outside the blockchain layer 112 ([0079] and Fig. 3 of Li); and “When the training is complete, the agent server 303 reports the computing results 124, e.g., ML results, to the blockchain layer 112.” ([0080] and Fig. 3 of Li)); and “An exemplary sub-smart contract: Validation will now be described. The validation contract validates the results obtained from the distributed computing platform. Once the agent server 303 reports the solution to the blockchain layer 112, verifiers, e.g., nodes which perform verifications operations to confirm results, will call the validation smart contract ([verification related data]) to check the solver's solution.” which teaches that the verification related data is stored in the blockchain layer 112 ([0092] and Fig. 2 of Li)).








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3, 4, 10, 11, 12, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20200076884), in view of Soto (“The effect of the mini-batch size on deep neural networks training”). 
Regarding claim(s) 3, 10, Li does not expressly disclose:
          wherein the transaction proposals specify a batch from the training dataset, a loss function, a current parameter weights, and a gradient calculation. 
          However, Soto teaches:
          wherein computing results specify a batch from the training dataset, a loss function, a current parameter weights, and a gradient calculation (By disclosing:

    PNG
    media_image2.png
    126
    609
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    533
    617
    media_image3.png
    Greyscale


which teaches that the gradient computing result:
    PNG
    media_image4.png
    31
    350
    media_image4.png
    Greyscale

specifies the training dataset Xi, a loss function Li, current parameter weights 
    PNG
    media_image1.png
    31
    20
    media_image1.png
    Greyscale
, and a gradient calculation 
    PNG
    media_image5.png
    25
    51
    media_image5.png
    Greyscale
. (Section 1.9 of Soto)).  
            Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of using the gradient calculation results as the transaction proposals, in view of Soto to include wherein computing results specify a batch from the training dataset, a loss function, a current parameter weights, and a gradient calculation. Doing so would result in an improved invention because this would allow the details of the factors in the gradient function to be disclosed in the transactions proposals, so the verifiers can authenticate each of the factors of the gradient functions one by one, thus improving the accuracy of the claimed invention.

Regarding claim(s) 4, and 11, Li does not expressly disclose:
          wherein the batch comprises a subset of samples from the training dataset for a training iteration.  
          However, Soto teaches:
          wherein the batch comprises a subset of samples from the training dataset for a training iteration (By disclosing, “The multi-step process of showing the input vectors for a few examples, computing the outputs, errors, and their gradients, and adjusting their weights so that a downward step is taken towards the global minimum of the loss function, is referred to as SGD. This process is repeated for many small training sets (mini-batches) until the average of the objective function (loss) stops decreasing. The reason is called stochastic is because it produces a noisy estimate of the average over all of the training examples of a small set.” (Section 1.9 of Soto)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of wherein the transaction proposals specify a batch from the training dataset, a loss function, a current parameter weights, and a gradient calculation, in view of Soto to include wherein the batch comprises a subset of samples from the training dataset for a training iteration. Doing so would result in an improved invention because this would provide a good set of weights fairly quickly (Section 1.9 of Soto). 

Regarding claim(s) 17, Li discloses:
          wherein the training participant client comprising a training dataset (By disclosing, “The client device 102 and agent server 303 can be, and in some embodiments are, located in the same entity. For example, in some embodiments, client device 102 includes agent server 303” ([0076] of Li); and “The client 102 sends its ML model and all dataset to the agent server 303, e.g. via signals 305. The dataset in the agent server 303 is partitioned over and then sent to each of the selected providers (306, 308, . . . , 310) according to their individual capabilities. One example includes employing a HADOOP job (in a HADOOP cluster) to split training data randomly across each of the providers (306, 308, . . . , 310).” which teaches that the client device 102 and the agent server 303 comprise a training dataset ([0079] and Fig. 3 of Li)).
          Li does not expressly disclose:
          wherein the transaction proposals specify a batch from the training dataset, a loss function, a current parameter weights, and a gradient calculation,
wherein the batch comprises a subset of samples from the training dataset for a training iteration.   
          However, Soto teaches:
          wherein computing results specify a batch from the training dataset, a loss function, a current parameter weights, and a gradient calculation (By disclosing:
    PNG
    media_image2.png
    126
    609
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    533
    617
    media_image3.png
    Greyscale


which teaches that the gradient computing result:
    PNG
    media_image4.png
    31
    350
    media_image4.png
    Greyscale

specifies the training dataset Xi, a loss function Li, current parameter weights 
    PNG
    media_image1.png
    31
    20
    media_image1.png
    Greyscale
, and a gradient calculation 
    PNG
    media_image5.png
    25
    51
    media_image5.png
    Greyscale
. (Section 1.9 of Soto)); and
            wherein the batch comprises a subset of samples from the training dataset for a training iteration (By disclosing, “The multi-step process of showing the input vectors for a few examples, computing the outputs, errors, and their gradients, and adjusting their weights so that a downward step is taken towards the global minimum of the loss function, is referred to as SGD. This process is repeated for many small training sets (mini-batches) until the average of the objective function (loss) stops decreasing. The reason is called stochastic is because it produces a noisy estimate of the average over all of the training examples of a small set.” (Section 1.9 of Soto)).
            Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of using the gradient calculation results as the transaction proposals, in view of Soto to include wherein computing results specify a batch from the training dataset, a loss function, a current parameter weights, and a gradient calculation, wherein the batch comprises a subset of samples from the training dataset for a training iteration. Doing so would result in an improved invention because this would allow the details of the factors in the gradient function to be disclosed in the transactions proposals, so the verifiers can authenticate each of the factors of the gradient functions one by one, and this would provide a good set of weights fairly quickly (Section 1.9 of Soto), thus improving the accuracy and the processing speed of the claimed invention.

Regarding claim(s) 12, 18, Li discloses:
          wherein data and model parameters that correspond to the training dataset are stored outside the blockchain network, wherein verification-related data is stored in a blockchain for the blockchain network (By disclosing, “The client 102 sends its ML model and all dataset to the agent server 303, e.g. via signals 305. The dataset in the agent server 303 is partitioned over and then sent to each of the selected providers (306, 308, . . . , 310) according to their individual capabilities. One example includes employing a HADOOP job (in a HADOOP cluster) to split training data randomly across each of the providers (306, 308, . . . , 310).” which teaches that the data and model parameters are stored in client 102, agent server 303, and providers which are outside the blockchain layer 112 ([0079] and Fig. 3 of Li); and “When the training is complete, the agent server 303 reports the computing results 124, e.g., ML results, to the blockchain layer 112.” ([0080] and Fig. 3 of Li)); and “An exemplary sub-smart contract: Validation will now be described. The validation contract validates the results obtained from the distributed computing platform. Once the agent server 303 reports the solution to the blockchain layer 112, verifiers, e.g., nodes which perform verifications operations to confirm results, will call the validation smart contract ([verification related data]) to check the solver's solution.” which teaches that the verification related data is stored in the blockchain layer 112 ([0092] and Fig. 2 of Li)).

Claim(s) 6, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20200076884), in view of Wang (US 10365922).
Regarding claim(s) 6, 13, and 19, Li does not expressly disclose: 
         wherein in response to the training participation client receives the endorsements, the training participation client includes the endorsements in a transaction and submits the transaction to the blockchain network.  
         However, Wang teaches:
         wherein in response to a transaction proposal submitter receives the endorsements, the transaction proposal submitter includes the endorsements in a transaction and submits the transaction to the blockchain network (By disclosing, “A peer (e.g., the submitter) may send a version upgrade transaction proposal to endorsing peers. The endorsing peers (e.g., the endorsers) verify the signature of the version upgrade transaction proposal and approve the transaction. A proposal response, which may include a response value, a read set, and a write set, is returned to the submitter along with an endorsement signature from each of the endorsers. The submitter verifies the received endorsers' signatures and compares the proposal responses to each other to determine if a specified endorsement policy has been fulfilled. The submitter assembles the endorsements along with the transaction proposal into an endorsed-transaction-proposal, which is sent to an application management service, such as application management service 220. The application management service verifies the endorsed-transaction-proposal and sends a new version of the application package (e.g., a zip file) to the submitter. The submitter installs the application update accordingly. A new block of transactions is created by the application management service. The new block of transactions is delivered to all peers (e.g., the submitter and endorser). The peers append the block to their respective distributed ledger, such as ledger 231, and notify the submitter that the block has been appended.” (Col 9 lines 5-29 of Wang); and “Blockchain services 210 include application management service 220” (Col 7 lines 13-14 and Fig. 2 of Wang)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the training participation client submits the transaction proposal to the endorsers and receives the endorsement, in view of Wang to include wherein in response to a transaction proposal submitter receives the endorsements, the transaction proposal submitter includes the endorsements in a transaction and submits the transaction to the blockchain network. Doing so would result in an improved invention because this would allow the transaction proposal submitter to verify the received endorsers' signatures and compares the proposal responses to each other to determine if a specified endorsement policy has been fulfilled (Col 9 lines 5-29 of Wang), thus improving the security and reliability of the claimed invention.

Claim(s) 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20200076884), in view of Yadav (US 20200364705).
Regarding claim(s) 7, 14, and 20, Li discloses:
          wherein the one or more endorser nodes or peers comprising the verify gradient smart contract (By disclosing, “An exemplary sub-smart contract: Validation will now be described. The validation contract validates the results obtained from the distributed computing platform. Once the agent server 303 reports the solution to the blockchain layer 112, verifiers ([endorser nodes]), e.g., nodes which perform verifications operations to confirm results, will call the validation smart contract ([verify gradient smart contract]) to check the solver's solution.” ([0092] of Li)), 
           wherein the one or more endorser nodes forward the transaction proposals to an auditor, wherein the auditor comprises the verify gradient smart contract and is configured to (By disclosing, “In step 748 the new arrival node ([auditor]), e.g., node B, receives and verifies the computing results. Step 748 includes step 750, 752 and 754. In step 750 the new arrival node, e.g., node B, receives computing results from other nodes, e.g., node C, on the distributed computing layer. Operation proceeds from step 750 to step 752. In step 752 the new arrival node passes this result to the verification smart contract on the blockchain layer. In step 754 the new arrival node, e.g., node B, behaves as a judge, along with other nodes, and runs the verification smart contract to determine whether or not the results are true.” ([0144] of Li); and “Node B or Node C or both obtains the results from the distributed computing component. Then Node B or Node C or both uploads the result to the verification smart contract on the blockchain. Then, each of the blockchain nodes, behaving as judges, runs the verification smart contract to determine the results true or not.” which teaches that the node C is an endorser node ([0145] of Li)): 
           receive the plurality of transaction proposals (By disclosing, “In step 748 the new arrival node, e.g., node B, receives and verifies the computing results. Step 748 includes step 750, 752 and 754. In step 750 the new arrival node, e.g., node B, receives computing results from other nodes, e.g., node C, on the distributed computing layer. Operation proceeds from step 750 to step 752. In step 752 the new arrival node passes this result to the verification smart contract on the blockchain layer. In step 754 the new arrival node, e.g., node B, behaves as a judge, along with other nodes, and runs the verification smart contract to determine whether or not the results are true.” ([0144] of Li)); 
           execute the verify gradient smart contract (By disclosing, “In step 748 the new arrival node, e.g., node B, receives and verifies the computing results. Step 748 includes step 750, 752 and 754. In step 750 the new arrival node, e.g., node B, receives computing results from other nodes, e.g., node C, on the distributed computing layer. Operation proceeds from step 750 to step 752. In step 752 the new arrival node passes this result to the verification smart contract on the blockchain layer. In step 754 the new arrival node, e.g., node B, behaves as a judge, along with other nodes, and runs the verification smart contract to determine whether or not the results are true.” ([0144] of Li)); and 
           provide verification results that correspond to the plurality of transaction proposals to the endorser nodes or peers (By disclosing, “In step 748 the new arrival node, e.g., node B, receives and verifies the computing results. Step 748 includes step 750, 752 and 754. In step 750 the new arrival node, e.g., node B, receives computing results from other nodes, e.g., node C, on the distributed computing layer. Operation proceeds from step 750 to step 752. In step 752 the new arrival node passes this result to the verification smart contract on the blockchain layer. In step 754 the new arrival node, e.g., node B, behaves as a judge, along with other nodes, and runs the verification smart contract to determine whether or not the results are true. The other nodes behaving as judges can be, and sometimes are nodes which were not selected for the computing task. For example, with respect to the example of FIG. 5, node D may be, and sometimes is a judge. If the results are determined to be valid, the results are sent to the device which requested the computing task, e.g., node A 504 of FIG. 5” ([0144] of Li)).
           Li does not expressly disclose:
           a node forwards the transaction proposals to an independent auditor outside the blockchain network.
           However, Yadav teaches:
          a node forwards the transaction proposals to an independent auditor outside the blockchain network. (By disclosing, “the twice-signed consent request may be forwarded on to the target entity 102 (illustrated as the “customer (target) consensus node” 102) by the regulating entity 108” which teaches that the target entity 102 may be a node ([0048] of Yadav); “In an opaque blockchain, because the data stored therein is hashed, it can become impossible for a third party entity, such as a regulator, to audit or perform independent verification of the underlying data, such as safety inspections, emissions tests, payment transactions, etc. As such, the only way a third party entity could access the underlying data would be to request the data from an involved entity, such as the entity that had an inspection done or performed an inspection.” which teaches that the third party entity is an independent auditor outside the blockchain network ([0005] of Yadav); “FIG. 1 illustrates a system 100 for the use of consent in providing data related to entries in an opaque blockchain to a third party, such as a regulatory entity.” which teaches that the regulatory entity is a third party ([0018] of Yadav); “In step 6 of the process 400, the target entity 102 may encrypt the identified targeted data using the regulator private key. In step 7 of the process 400, the encrypted targeted data may be transmitted to the regulating entity 108 using a suitable communication network and method” which teaches that the targeted data is transmitted from target entity 102 to the regulating entity ([0052] of Yadav)).
             Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the one or more endorser nodes forward the transaction proposals to an auditor, in view of Yadav to include techniques of: a node forwards the transaction proposals to an independent auditor outside the blockchain network. Doing so would result in an improved invention because this would allow a third party entity, such as a regulator, to audit or perform independent verification of the underlying data, such as safety inspections, emissions tests, payment transactions, etc. ([0005] of Yadav), thus improving the security and functionality of the claimed invention.








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190332955 to Manamohan for disclosing:
          Decentralized machine learning to build models is performed at nodes where local training datasets are generated. A blockchain platform may be used to coordinate decentralized machine learning over a series of iterations. For each iteration, a distributed ledger may be used to coordinate the nodes. Rules in the form of smart contracts may enforce node participation in an iteration of model building and parameter sharing, as well as provide logic for electing a node that serves as a master node for the iteration. The master node obtains model parameters from the nodes and generates final parameters based on the obtained parameters. The master node may write its state to the distributed ledger indicating that the final parameters are available. Each node, via its copy of the distributed ledger, may discover the master node's state and obtain and apply the final parameters to its local model, thereby learning from other nodes.

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642. The examiner can normally be reached Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUAN ZHANG/Examiner, Art Unit 3685